IN THE
                        TENTH COURT OF APPEALS

                               No. 10-08-00317-CV

SPENCER PARKER,
                                                          Appellant
v.

J. ROSS, TDCJ ID OFFICER
                                                          Appellee



                          From the 12th District Court
                             Walker County, Texas
                             Trial Court No. 24,244


                         MEMORANDUM OPINION


      Spencer Parker, a state prison inmate, sued J. Ross, a TDCJ employee, for stealing

or losing Parker’s watch, which Parker alleged was valued at $150.00, the amount

Parker sued for as damages. Parker filed the suit pro se and as an indigent, which

triggered Chapter 14. See TEX. CIV. PRAC. & REM. CODE ANN. ch. 14 (Vernon 2002). Ross

answered and moved to dismiss Parker’s suit, alleging, among other things, that

Parker’s suit was time-barred (by the two-year statute of limitations and by section
14.005(b)), that his declarations relating to previous filings1 and to grievance-system

exhaustion were deficient, and that his suit was frivolous. The trial court dismissed

Parker’s suit as frivolous. Parker appeals.2

        Subject-matter jurisdiction is essential for a court to have authority to decide a

case. Texas Ass’n Bus. v. Texas Air Control Bd., 852 S.W.2d 440, 443-44 (Tex. 1993).

Subject-matter jurisdiction is never presumed, and it cannot be waived. Id. at 443. An

appellate court may address sua sponte the issue of subject-matter jurisdiction. Id. at

445-46. Because subject-matter jurisdiction is a question of law, our review is de novo.

See Mayhew v. Sunnyvale, 964 S.W.2d 922, 928 (Tex. 1998).

        The amount in controversy is determined by the plaintiff’s petition.                               Picon

Transp., Inc. v. Pomerantz, 814 S.W.2d 489, 490 (Tex. App.—Dallas 1991, writ denied)

(citing Richardson v. First Nat’l Life Ins. Co., 419 S.W.2d 836, 839 (Tex. 1967)). Parker sued

Ross for $150.00, the alleged value of his watch. This fails to satisfy the $500 amount-in-

controversy requirement for district court subject-matter jurisdiction.                          See Chapa v.

Spivey, 999 S.W.2d 833, 836 (Tex. App.—Tyler 1999, no pet.); see also Le Clair v. Wood, No.

10-04-00232-CV, 2005 WL 1303187, at *2 (Tex. App.—Waco June 1, 2005, pet. denied)

(mem. op.). But see Acreman v. Sharp, 282 S.W.3d 251, 256 (Tex. App.—Beaumont 2009,

no pet.).


1With respect to a claim for damages of $200.00 or less, the Texas Constitution vests exclusive jurisdiction
in justice of the peace courts. TEX. CONST. art. V, § 19. The record reflects that Parker first tried to file suit
in justice court in Houston County but the justice court would not “accept” his case. The record does not
reflect whether Parker sought review of the justice court’s action.

2 Parker’s brief is inadequate in numerous respects. See TEX. R. APP. P. 38.1. Under Rule 2, we will
suspend Rule 38.1’s requirements and will address his appeal to expedite its disposition. See TEX. R. APP.
P. 2.

Parker v. Ross                                                                                            Page 2
        Because the amount sought by Parker was less than $500, the trial court did not

have jurisdiction to decide the case. See TEX. CONST. art. V, § 19 (for civil matters where

amount in controversy is $200.00 or less, justice courts have exclusive jurisdiction); Le

Clair, 2005 WL 1303187, at *2; Chapa, 999 S.W.2d at 836. The trial court should have

dismissed Parker’s suit for want of jurisdiction without addressing whether his claim

was frivolous under Chapter 14. Le Clair, 2005 WL 1303187, at *2; Wilkerson v. T.D.C.J.-

I.D., 2004 WL 3021261 at *2 (Tex. App.—Tyler Dec. 30, 2004, no pet.).

        Our jurisdiction of the merits of an appeal extends no further than that of the

trial court from which the appeal is taken. Le Clair, 2005 WL 1303187, at *2; Ward v.

Malone, 115 S.W.3d 267, 269 (Tex. App.—Corpus Christi 2003, pet. denied); Dallas

County Appraisal Dist. v. Funds Recovery, Inc., 887 S.W.2d 465, 468 (Tex. App.—Dallas

1994, writ denied). Because the trial court lacked subject-matter jurisdiction, we do not

address the merits of Parker’s appeal. Le Clair, 2005 WL 1303187, at *2; Wilkerson, 2004
WL 3021261, at *2. Instead, we vacate the trial court’s dismissal order and dismiss the

case for want of jurisdiction. See Le Clair, 2005 WL 1303187, at *2; Wilkerson, 2004 WL
3021261, at *2; TEX. R. APP. P. 43.2(e).



                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed September 15, 2010
[CV06]

Parker v. Ross                                                                       Page 3